Title: [Diary entry: 12 August 1786]
From: Washington, George
To: 

Saturday 12th. Mercury at 72 in the Morning—79 at Noon and 74 at Night. Warm, with a tolerably bri[s]k Southerly wind all day. Mr. Barnes went away before Breakfast. After which I rid to my Meadow in order to mark out a middle ditch, and to try how much the water within the Meadow is above

the water in the run below where the two courses of it unite, below the old Mill Seat, and which is found to be nearly 3 feet; estimating between the Surfaces of the two. It also appears that the Meadow, just by where a breach is made in the dam, is as low as any part in it reckoning from the Surface of the water (from the bottom of the bed of the run would undou[b]tedly be deeper) and that from this place to the Surface of the run at a turn of it by a spreading spanish bush the rise is about 14 Inches. Thomas McCarty left this yesterday—it being found that he was unfit for a Household Steward. Richard Burnet took his place on the wages of Thirty pounds pr. ann.